 Fill in this information to identify the Fill in this information to identify the case:
 Debtor 1   John R. Kaub Jr.


 Debtor 2

 United States Bankruptcy Court for the MIDDLE District of Pennsylvania


 Case number 18-01231 MJC




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                          12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


  Name of creditor: Rocket Mortgage, LLC f/k/a Quicken Loans,                       Court claim no. (if known): 4
  LLC f/k/a Quicken Loans, Inc.


  Last 4 digits of any number you use to                                            Date of payment change:
  identify the debtor’s account: 1924                                               Must be at least 21 days after date            10/01/2021
                                                                                    of this notice

                                                                                    New total payment:                        $390.56
                                                                                    Principal, interest, and escrow, if any
   Part 1: Escrow Account Payment Adjustment

   1.   Will there be a change in the debtor’s escrow account payment?
        No
        
         Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why: *The mortgage insurance premium requirement
              has been removed from this loan account.

                  Current escrow payment: $ 176.35                                 New escrow payment:          $ 135.79



    Part       Mortgage Payment Adjustment
    2:
   2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
        debtor's variable-rate account?
        No
        
         Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                 attached, explain why:


                 Current interest rate:                                   %        New interest rate:                             %

                 Current principal and interest payment: $                       New principal and interest payment: $


    Part        Other Payment Change
    3:
   3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
        
         No
        
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.




Official Form 410S1                                          Notice of Mortgage Payment Change                                                  page 1
         Case 5:18-bk-01231-MJC                        Doc Filed 08/10/21 Entered 08/10/21 14:57:10                                Desc
                                                       Main Document   Page 1 of 3
               (Court approval may be required before the payment change can take effect.)

                Reason for change:                                                                            _

                Current mortgage payment:                                      New mortgage payment:




Official Form 410S1                                  Notice of Mortgage Payment Change                            page 2

        Case 5:18-bk-01231-MJC                  Doc Filed 08/10/21 Entered 08/10/21 14:57:10           Desc
                                                Main Document   Page 2 of 3
 Debtor(s)             John R. Kaub   Case number (if known) 18-01231 MJC
                       First Name     Middle Name          Last Name




  Part 4:             Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

          
           I am the creditor.

          
           I am the creditor’s authorized agent.



  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.



 /s/${s:1:y:_______________________________}
      Rebecca A. Solarz, Esq.                                                                Date     ${datefield:1:y:____________}
                                                                                                    8/10/2021
          Signature
 Print:



  Title     Attorney for Creditor_____


  Company                 KML Law Group, P.C.__________________________


  Address                 701          Market Street, Suite 5000______________
                          Number                Street
                         Philadelphia,                                     PA      19106
                          City                                             State      ZIP Code



  Contact phone           (215) 627–1322                       Email     bkgroup@kmllawgroup.com




Official Form 410S1                                                    Notice of Mortgage Payment Change                                     page 2
            Case 5:18-bk-01231-MJC                          Doc Filed 08/10/21 Entered 08/10/21 14:57:10                              Desc
                                                            Main Document   Page 3 of 3
